Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 10/05/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier (US 9503201 B2) in view of Lawry (US 20140016558 A1) and Bagshaw (WO 2012104602 A1). 

Regarding claim 1, Saulnier teaches a data link for a multiple inputs multiple outputs (MIMO) communication system, the data link comprising: a first transceiver device (25) comprising a body having a transducer mounting surface near or at which is mounted a plurality of first transducers (28), the first transducers configured to, in use, receive and convert a plurality of electrical waveforms to a respective plurality of acoustic signals. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a first layer (1) coupled to a barrier (12) mounting surface of the body of the first transceiver device (25) opposite its transducer mounting surface to a barrier through which the plurality of acoustic signals output by the first transceiver device is transmitted. (Col.18, line 56-Col.19, line 15, Fig.7)

Saulnier also teaches a second transceiver device (30) comprising a body having a transducer mounting surface near or at which is mounted a plurality of second transducers (33), the second transducers configured to, in use, receive and convert the plurality of acoustic signals transmitted through the barrier to a respective plurality of electrical waveforms. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a second layer (1) coupled to a barrier mounting surface of the body of the of the second transceiver device opposite to its transducer mounting surface to the barrier. (Col.18, line 56-Col.19, line 15, Fig.7)
Saulnier does not explicitly teach a first and second bonding layer configured to, in use, bond a barrier mounting surface of the body and wherein a thickness of the first bonding layer and/or the second bonding layer is determined as a function of a centre frequency of a channel of at least one of the acoustic signals.

Lawry teaches a first and second bonding layer (16, 18) configured to, in use, bond a barrier mounting surface (10) of the body. (Paragraph 51, Fig.3)

Bagshaw teaches wherein a thickness of the first bonding layer (15) and/or the second bonding layer (25) is determined as a function of a centre frequency of a channel of at least one of the acoustic signals. (Page.9, line 10- Page.10, line 5, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer configured to, in use, bond a barrier mounting surface of the body as taught by Lawry in order to maintain the structural integrity and further modify Saulnier to incorporate wherein a thickness of the first bonding layer and/or the second bonding layer is determined as a function of a centre frequency of a channel of at least one of the acoustic signals as taught by Bagshaw in order to have the same acoustic impedance, so as to provide good acoustic coupling.

Regarding claim 3, Saulnier teaches where, in use, the body of the first transceiver device (25) and the body of the second transceiver device (30) function as reverberation chambers for the acoustic signals. (Col.7, lines 56-59, Col.16, lines 28-55, Claim 7)


	
Regarding claim 9, Saulnier teaches wherein the first layer (12) and/or the second layer (12) comprises an acoustic coupling gel or fluid (70). (Col.19, lines 52-58, Fig.9)

Saulnier does not explicitly teach a first and second bonding layer.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer in order to maintain the structural integrity. 

Regarding claim 10, Saulnier teaches wherein the body of the first transceiver device (25) and the body of the second transceiver device (30) each comprises a block or is cuboid in shape. (Fig.7)

Regarding claim 11, Saulnier teaches wherein at least one wall surface extends between the transducer mounting surface and the barrier mounting surface of the body of the first transceiver device (25), and at least one wall surface extends between the transducer mounting surface and the barrier mounting surface of the body of the second transceiver device (30). (Fig.7)

Regarding claim 12, Saulnier teaches wherein at least one dimension of a said transducer mounting surface is relatively smaller than at least one corresponding dimension of a said wall surface. (Fig.7)

Regarding claim 14, Saulnier teaches wherein positions of the plurality of first transducers (28) is non-periodic and non- symmetric with respect to positions of the plurality of second transducers. (Figs.7-9)

Regarding claim 15, Saulnier teaches a MIMO communication system comprising a-the MIMO data link according to any preceding claim 1, the system further comprising a first MIMO modem (60) configured to, in use, receive and convert an input signal to output the plurality of electrical waveforms to the first transceiver device (25). (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a second MIMO modem (60) configured to, in use, receive and convert the plurality of electrical waveforms output by the second transceiver device (30) to produce an output signal. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lawry and Bagshaw as applied to claim 1 and in further view of Thai (US 8063473 B1).

Regarding claim 2, Saulnier teaches a body of the first transceiver device (25) and the body of the second transceiver device (30) but does not explicitly teach comprising sapphire or single crystal sapphire.

Thai teaches a body of a transceiver device comprising sapphire or single crystal sapphire (110). (Col.2, lines 58-59, Col.3, lines 7-10, Claim 1, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a body of a transceiver device comprising sapphire or single crystal sapphire in order to reduce the risk of damage such as heat damage. 

Regarding claim 7, Saulnier teaches wherein the first layer (120A) and/or the second layer (120B) comprises a low acoustic loss layer. (Col.6, lines 1-6, Col.12, lines 7-22) Saulnier teaches different first and second layer (1) arrangements with increasing potential communications performance loss, thus Fig.2a would have a low acoustic loss layer. (Figs.2a-2c)

Saulnier does not explicitly teach a first and second bonding layer and a low acoustic loss layer including one or more of sapphire, single crystal sapphire, yttrium aluminum garnet (YAG), and fused silica.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

Thai teaches a low acoustic loss layer including one or more of sapphire, single crystal sapphire, yttrium aluminum garnet (YAG), and fused silica. (Col.4, lines 8-15, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modify Saulnier to incorporate a low acoustic loss layer including one or more of sapphire, single crystal sapphire, yttrium aluminum garnet (YAG), and fused silica as taught by Thai in order to reduce the risk of damage such as heat damage

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lawry and Bagshaw as applied to claim 1 and in further view of Lin (WO 2016120460 A1, all citations provided from machine translation attached).

Regarding claim 4, Saulnier teaches a thickness of a first layer (1) and a second layer (1) but does not explicitly teach a first and second bonding layer and a range of 4.0 μm to 4.30 μm, or within a range of 12.2 μm to 12.5 μm.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

Lin teaches a thickness of a first bonding layer and/or the second bonding layer in a range of 4.0 μm to 4.30 μm, or within a range of 12.2 μm to 12.5 μm. (Page.10, paragraph 2, Page.11, paragraph 7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modify Saulnier to incorporate a thickness of a first bonding layer and/or the second bonding layer in a range of 4.0 μm to 4.30 μm, or within a range of 12.2 μm to 12.5 μm as taught by Lin in order to achieve desirable acoustic impedance. 

Regarding claim 16, Saulnier teaches a thickness of a first layer (1) and a second layer (1) but does not explicitly teach a first and second bonding layer and wherein a thickness of the bonding layers is 4.15 μm, or is 12.35 μm.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

Lin teaches a thickness of a first bonding layer and/or the second bonding layer is 4.15 μm, or is 12.35 μm. (Page.10, paragraph 2, Page.11, paragraph 7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modify Saulnier to incorporate a thickness of a first bonding layer and/or the second bonding layer is 4.15 μm, or is 12.35 μm as taught by Lin in order to achieve desirable acoustic impedance. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lawry and Bagshaw as applied to claim 1 and in further view of Lukacs (US 20160118572 A1).

Regarding claim 8, Saulnier teaches a first layer (1) and a second layer (1) but does not explicitly teach a first and second bonding layer and resin material doped with spacer material.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

Lukacs teaches a bonding layer (matching layer 836) comprising a resin material (epoxy) doped with spacer material (spacers 900). (Paragraphs 78, 84, Claim 19, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modified Saulnier to incorporate a bonding layer comprising a resin material doped with spacer material as taught by Lukas in order to provide strong adhesion and desirable acoustic impedance. 
Regarding claim 17, Saulnier teaches a first layer (1) and a second layer (1) but does not explicitly teach a first and second bonding layer and resin material doped with micro-pearl spheres or polymer spheres.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

Lukacs teaches a bonding layer (matching layer 836) comprising a resin material (epoxy) doped with micro-pearl spheres or polymer spheres (spacers 900). (Paragraph 61, 64, 84, 94)  

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modified Saulnier to incorporate a bonding layer comprising a resin material doped with micro-pearl spheres or polymer spheres as taught by Lukas in order to provide strong adhesion and desirable acoustic impedance.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lawry and Bagshaw as applied to claim 1 and in further view of Hayward (US 5869767 A).

Regarding claim 13, Saulnier teaches a plurality of first transducers (28) but does not teach wherein an electrode of each of the plurality of first transducers is rectangular or elliptical or diamond in shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers.

Hayward teaches wherein an electrode (14, 16, 20) of each of the plurality of first transducers (10) is rectangular or elliptical or diamond in shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers. (Col.2, line 42-Col.3, line 3, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate wherein an electrode of each of the plurality of first transducers is rectangular or elliptical or diamond in shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers in order to be flexed without cracking or delaminating from the transmitter.

Regarding claim 20, Saulnier teaches a plurality of first transducers (28) but does not teach wherein an electrode of each of the plurality of first transducers has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers.

Hayward teaches wherein an electrode (14, 16, 20) of each of the plurality of first transducers (10) has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers. (Col.2, line 42-Col.3, line 3, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate wherein an electrode of each of the plurality of first transducers has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers in order to be flexed without cracking or delaminating from the transmitter.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lawry and Bagshaw as applied to claim 1 and in further view of Barkhoudarian (US 6895825 B1).

Regarding claim 18, Saulnier teaches a first layer (1) and/or a second layer (1) but does not explicitly teach a first and second bonding layer and a solder joint.

Lawry teaches a first and second bonding layer (16, 18). (Paragraph 51, Fig.3)

	Barkhoudarian teaches a bonding layer (141A) comprises a solder joint. (Col.15, lines 34-37, Col.22, lines 27-32)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a first and second bonding layer as taught by Lawry in order to maintain the structural integrity and further modified Saulnier to incorporate a bonding layer comprising a solder joint as taught by Barkhoudarian in order to provide strong adhesion and desirable acoustic impedance.

Regarding claim 19, Saulnier does not explicitly teach wherein the solder joint comprises spacer particles.

Lukacs teaches a bonding layer (matching layer 836) comprising an epoxy doped with some different composition and spacer particles (900). 

Barkhoudarian teaches a bonding layer (141A) comprises a solder joint. (Col.15, lines 34-37, Col.22, lines 27-32)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer comprising an epoxy doped with some different composition and spacer particles as taught by Lukas in order to provide desirable acoustic impedance and further modify Saulnier to incorporate a bonding layer comprising a solder joint as taught by Barkhoudarian in order to provide strong adhesion and desirable acoustic impedance.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645